DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the same shape".  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claims 6 and 18 recite the limitation “the bending radius of the flexible circuit board is decided by a thickness of the OLED display device.”  This limitation renders the claims indefinite because it is unclear to what the phrase “decided by” makes reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 11-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 2018/0138442).
Regarding claim 1, Kim discloses an Organic Light Emitting Diode (OLED) device, comprising: a supporting structure (Fig.1B, numeral 12); a notch (NP1) defined in a back side of the supporting structure (12); and an OLED display panel (11) disposed on the supporting structure (12), wherein the OLED display panel comprises: a first display region (FA1); a second display region (FA2)); and a third display region (NFA2); wherein the first region (FA1) and the second display region (FA2) are disposed on opposite sides of the third display region respectively (NFA2), the first display region (FA1) and the second display region (FA2) are configured to be folded in opposite directions relative to the third display region (NFA2 respectively, thereby making the first display region and the second display region in two different planes respectively ([0008]; Figs.4A, 4B).
Regarding claim 2, Kim discloses wherein the first display region (Fig.1B, FA1), the second display region (FA2) and the third display region (NFA2) are respectively disposed at a back side, a front side and a lateral of the supporting structure (12).
Regarding claim 3, Kim discloses wherein the first display region (FA1) or the second display region (FA2) is provided with a notch (NP1, NP3).
Regarding claim 4, Kim discloses wherein the notch is U-shaped, tear-shaped or round-hole shaped (NP1, NP3, NP2, NP4).
Regarding claim 11, Kim discloses an Organic Light Emitting Diode (OLED) device, comprising: a supporting structure (Fig.1B, numeral 12) ; and an OLED display panel (11) disposed on the supporting structure (12), wherein the OLED display panel comprises: a first display region (FA1); a second display region (FA2); and a third display region (NFA2); wherein the first region (FA1) and the second display region (FA2) are disposed on opposite sides of the third display region (NFA2) respectively, the first display region (FA1) and the second display region (FA2)are configured to be folded in an opposite direction relative to the third display region (NFA2) respectively, thereby making the first display region and the second display region in two different planes respectively ([008]; Fig.4A, Fig.4B).
Regarding claim 12, Kim discloses wherein the first display region (FA1), the second display region (FA2) and the third display region (NFA2) are respectively disposed at a back side, a front side and a side of the supporting structure (12).
Regarding claim 13, Kim discloses wherein the first display region (FA1) and15 the second display region (FA2) have the same shape (Fig.1B).
Regarding claim 14, Kim discloses wherein the first display region (FA1) or the second display region (FA2) is provided with a notch (NP1, NP3).
Regarding claim 15, Kim discloses wherein the notch (NP1), (NP3) is U-shaped, tear-shaped or round-hole shaped (Fig.1B).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 11 above, and further in view of CN’879 (CN108267879, cited in IDS, Machine Translation is provided).
Regarding claims 5 and 17, Kim does not disclose wherein a flexible circuit board is disposed on a side of the first display region away from the third display region and/or on a side of the second display region away from the third display region, the flexible circuit board is bent relative to a lateral edge of the supporting structure to a back side of the supporting structure.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with CN’879 to have a flexible circuit board is disposed on a side of the first display region away from the third display region and/or on a side of the second display region away from the third display region, the flexible circuit board is bent relative to a lateral edge of the supporting structure to a back side of the supporting structure for the purpose reducing occupied space (CN’879, page 3, paragraph 10).
Regarding claims 6 and 18, CN’879 discloses wherein the bending radius of the flexible circuit board is decided by a thickness of the OLED display device (Fig.5).
Regarding claims 7 and 19, CN’879 discloses wherein the flexible circuit board (21) is provided with an integrated circuit (page 3, paragraph 9).
Regarding claims 10 and 20, CN’879 discloses wherein the lateral edge of the supporting structure is a circular arc (Fig.5, numeral 21).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of CN’879 as applied to claim 5 above, and further in view of Yee (US 2010/0142178).
Regarding claim 8, CN’879 does not explicitly disclose wherein the flexible circuit board is provided with a buffer layer.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Yee to have the flexible circuit board is provided with a buffer layer for the purpose of protection flexible circuit board.
Regarding claim 9, Yee discloses wherein material of the buffer layer is foam ([0032]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Kim’912 (US 2017/0278912).
Regarding claim 16, Kim discloses wherein the OLED display panel comprises a substrate (Fig.2B, numeral 110). 
Kim does not disclose that material of the substrate is polyimide.
Kim’912 however discloses that material of the substrate is polyimide ([0043]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Kim’912 to have substrate made from polyimide because this is a typical material for forming substrates in OLED devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891